Title: To Thomas Jefferson from Nathaniel Barrett, 11 July 1787
From: Barrett, Nathaniel
To: Jefferson, Thomas



Sir
Paris 11th. July 1787

The Letter which you did me the honour to communicate to me, from Mr. de Villedeul, I have attentively perused, and beg the Liberty of making the following remarks.
Mr. de Villedeul advises you that the Farmers General received  on the 1st. of April last an order from Monsr. de Calonne to comply with the Contents of his Letter to you of the 22d. October last and that on the fifth of the same Month they issued their Orders to the different Bureaux to comply therewith. But it appears that this was not done. For on the Cargo of the Sally, Capt. Coffin from Nantucket loaded with Oil, which arrived at Rouen in December consign’d to Messrs. Le Couteulx & Co., the Strangers’ Duty was demanded and paid the 10th. March last, instead of the duties mentioned in Mr. De Calonnes Letter to you of 7₶ 10s. ⅌ Ce. and 10s. ⅌ Livre, altho this Cargo was imported in an American Ship, and directly from America, which are the only proofs requisite to claim the Alleviation of the Duties promised to the Americans. And when Messrs. Le Couteulx represented the Case and requested a return of the surplus Duties they were answerd that they had no Orders, and to this day the Money has not been refunded, as appears by certificates in the hands of Messrs. Le Couteulx & Co. amounting to 12,831. 8. 6., instead of the duty of 7₶ 10s. ⅌ 520 and 10s. ⅌ Le. which would have amounted to 4126 Ls.
Please Sir, then to communicate this Letter to Monsr. de Villedeul, that he may give Directions to the Farmers General to have this Matter rectifyed and the surplus money repaid to Mess. Le Couteulx & Co.
I have the honour to be with the greatest respect Sir Your mo. Obedt. Servt.,

Nat Barrett

